                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 JAMES E. WASHINGTON,                        :   Case No. 3:19-cv-00402
 doing business as                           :
 Sales Pointe Realtors,                      :   District Judge Douglas R. Cole
                                             :   Magistrate Judge Sharon L. Ovington
        Plaintiff,                           :
                                             :
 vs.                                         :
                                             :
 VENDORS RESOURCE                            :
 MANAGEMENT, et al,

        Defendants.


                                         ORDER

       This case is before the Court upon several matters. First, Plaintiff has filed

Notices of his First Sets of Interrogatories and Requests for Production. (Doc. #s 9-10,

15-23). These discovery requests are premature: “A party may not seek discovery from

any source before the parties have conferred as required by Rule 26(f) ….” Fed. R. Civ.

P. 26(d)(1). Rule 26(d)(1)’s possible exceptions do not apply in the present

circumstances. Because the parties Rule 26(f) Report is not due until February 14, 2020

(Doc. #7), Defendants are not required to respond to Plaintiff’s present discovery

requests.

       Second, Plaintiff has filed a Motion for Summary Judgment (Doc. #34) in which

he contends that Defendant Vendor Resource Management is in default for not filing an

Answer to his Complaint. This is incorrect. Defendant Vendor Resource Management’s

Answer (or other response) to Plaintiff’s Complaint is not due until February 5, 2020.
Consequently, this Defendant is not in default. In addition, summary judgment under

Fed. R. Civ. P. 56 does not provide a procedure or remedy against a party in default.

Plaintiff’s Motion therefore lacks merit.

       Lastly, Plaintiff has filed a Motion for Trial by Jury (Doc. #6). At this early stage

of the case, it is premature to determine if Plaintiff is entitled to a jury trial.

                         IT IS THEREFORE ORDERED THAT:

       1.      Defendants are not required to respond to Plaintiff’s present discovery
               requests (Doc. #s 9-10, 15-23);

       2.      Plaintiff’s Motion for Summary Judgment (Doc. #34) is DENIED; and

       3.      Plaintiff’s Motion for Trial by Jury (Doc. #6) is DENIED without prejudice
               to renewal.


January 31, 2020                                    s/Sharon L. Ovington
                                                    Sharon L. Ovington
                                                    United States Magistrate Judge




                                                2
